DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-20 are currently pending in this application. 
Priority
3.	No foreign priority has been claimed.  This application claims benefit to provisional application 62/640907 filed on 03/09/2018. 
Information Disclosure Statement
4.	No information disclosure statement (IDS) was submitted in this application.
Drawings
5.	       The drawings submitted on 03/08/2019 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitman et al. US 2017/0011363.
With regards to claim 1, Whitman et al. US 2017/0011363 teaches a system comprising: 
one or more processors located remote from a plurality of containers configured to store recyclable material, (110; figure 1A) the one or more processors configured to: 
receive image data generated by an imaging device positioned to have a field of view of an interior of a first container of the containers, the image data depicting the recyclable material within the first container; (paragraph 0046)
receive one or more weight measurements of the first container with the recyclable material therein; (paragraph 0011, 0014 &0018)
determine one or more characteristics of the recyclable material within the first container based on at least one of the image data or the one or more weight measurements; (paragraph 0014-0018) and
 schedule a pickup date for the first container based on the one or more characteristics of the recyclable material that are determined. (paragraph 0256)
With regards to claim 2, Whitman et al. US 2017/0011363 teaches the one or more processors are configured to generate a notification message for communication to an entity in possession of the first container, the notification message providing at least one characteristic of the one or more characteristics of the recyclable material that are determined. (paragraph 0367)
With regards to claim 3, Whitman et al. US 2017/0011363 teaches the one or more processors are configured to generate a summary of the one or more characteristics of the recyclable material that are determined, the summary configured to be displayed on a display device to an entity in possession of the first container. (118; figure 1A) (reports & status; paragraph 0159 & 0367)
With regards to claim 4, Whitman et al. US 2017/0011363 teaches the one or more processors are operably connected to a communication device, and the one or more processors are configured to communicate the scheduled pickup date, via the communication device, to a computing device of an entity in possession of the first container. (122; figure 1A) (Paragraph 0014)
With regards to claim 5, Whitman et al. US 2017/0011363 teaches the one or more processors are further configured to communicate driver information, via the communication device, to the entity in possession of the first container, the driver information associated with a driver of a vehicle scheduled to pick up the first container during the scheduled pickup date. (122; figure 1A) (paragraph 0159-0161)
With regards to claim 6, Whitman et al. US 2017/0011363 teaches a pickup weight measurement of the one or more weight measurements of the first container is generated by a weight sensor onboard a vehicle that picks up the first container during the scheduled pickup date, and the one or more processors are configured to determine, as one of the one or more characteristics of the recyclable material, an estimated weight of the recyclable material based on a difference between the pickup weight measurement and a pre-measured weight of the first container when empty. (paragraph 0079 & 0161)
With regards to claim 7, Whitman et al. US 2017/0011363 teaches a post-pickup weight measurement of the one or more weight measurements of the first container is generated by a weight sensor offboard a vehicle that picks up the first container, the weight sensor disposed within a facility to which the vehicle transports the first container with the recyclable material therein. (paragraph 0018)
With regards to claim 8, Whitman et al. US 2017/0011363 teaches the one or more processors are configured to integrate the image data that is received with the one or more weight measurements received such that each weight measurement is paired with at least one image of the image data contemporaneously generated with the respective weight measurement. (paragraph 0124)
With regards to claim 9, Whitman et al. US 2017/0011363 teaches the one or more processors receive multiple different weight measurements of the first container with the recyclable material therein from multiple different weight sensors and determine multiple different weights of the recyclable material based on the different weight measurements, and wherein the one or more processors are configured to compare the different weights of the recyclable material and generate a notification message responsive to at least two of the different weights deviating from one another by more than a designated tolerance threshold. (paragraph 0271)
With regards to claim 10, Whitman et al. US 2017/0011363 teaches the one or more processors receive moisture signals generated by one or more moisture sensors, and are configured to estimate a weight of moisture within the first container based on the moisture signals, and wherein the one or more processors are configured to determine, as one of the one or more characteristics of the recyclable material, a weight value of the recyclable material within the first container based at least in part on the one or more weight measurements of the first container and the estimated weight of moisture. (humidity, weight measurements; paragraph 0214)
With regards to claim 11, Whitman et al. US 2017/0011363 teaches system comprising: 
one or more processors located remote from a plurality of containers, (figure 1a) the one or more processors configured to: 
receive image data generated by an imaging device positioned to have a field of view of an interior of a first container of the containers, the image data depicting recyclable material within the first container; (paragraph 0046)
determine one or more of a fullness level or a fill rate of the recyclable material within the first container based on the image data; (volume and weight of material; paragraph 0256)
schedule a pickup date for the first container based on at least one of the fullness level or the fill rate; (frequency of pickup vary based on changes in volume and weight; paragraph 0256) and
 generate a notification message for communication to an entity in possession of the first container, the notification message providing the scheduled pickup date. (Paragraph 0013-0014)
With regards to claim 12, Whitman et al. US 2017/0011363 teaches the pickup date is scheduled responsive to the fullness level exceeding a designated threshold fullness relative to the first container. (frequency of pickup vary based on changes in volume and weight; paragraph 0256)
With regards to claim 13, Whitman et al. US 2017/0011363 teaches the fullness level is determined by the one or more processors performing image analysis on the image data that is received to calculate, based on stored dimensions of the first container, a volume of available space within the first container. (volume and weight; paragraph 0256)
With regards to claim 14, Whitman et al. US 2017/0011363 teaches the one or more processors are configured to predict, based on the fill rate of the recyclable material, an overflow date when an amount of the recyclable material within the first container exceeds a capacity level of the first container, and the pickup date is scheduled to be prior to the overflow date. (pickups may be scheduled based on a particular frequency, such as based on analysis of the previous waste generation and recycling rates and volumes initiated by the location, and the like; paragraph 0256)
With regards to claim 15, Whitman et al. US 2017/0011363 teaches the notification message is a first notification message and the one or more processors are further configured to generate a second, subsequent notification message for communication to the entity in possession of the first container, the second notification message providing driver information associated with a driver of a vehicle scheduled to pick up the first container during the scheduled pickup date. (instruct to move to new dumpster; Paragraph 0367)
With regards to claim 16, Whitman et al. US 2017/0011363 teaches the one or more processors are configured to receive a weight measurement of the first container with the recyclable material therein, the weight measurement generated by a weight sensor onboard a vehicle that picks up the first container during the scheduled pickup date, and the one or more processors are configured to determine an estimated weight of the recyclable material based on a difference between the weight measurement and a pre-measured weight of the first container when empty.  (Information on the overall volume and weight of material generated as well as information on trends, such as increased waste or recycling volume at the end of the month, during the summer season, local holding capacity, regulations, delivery schedules, and the like may be used to optimize routing and logistics of pick up from a plurality of locations; paragraph 0256)
With regards to claim 17, Whitman et al. US 2017/0011363 teaches system comprising: 
monitoring devices located at a container configured to hold recyclable material, the monitoring devices configured to generate data representing different corresponding monitored parameters of the recyclable material within the container; (paragraph 0003) and
 one or more processors located remote from the container (110; figure 1A) and the monitoring devices and configured to receive the data generated by the monitoring devices, the one or more processors configured to determine multiple characteristics of the recyclable material based on the monitored parameters, the characteristics including a fullness level of the recyclable material within the container, a fill rate of the recyclable material within the container, a type of the recyclable material within the container, a weight of the recyclable material within the container, or a presence of other materials besides the recyclable material within the container; (paragraph 0014, 0054, & 0091)
wherein the one or more processors are configured to generate a summary that provides one or more of the characteristics of the recyclable material that are determined, and wherein the one or more processors are configured to control communication of the summary to a computing device of an entity that deposited the recyclable material into the container. (118; figure 1A)
With regards to claim 18, Whitman et al. US 2017/0011363 teaches the monitoring devices include at least two of an imaging device, a weight sensor, a moisture sensor, a proximity sensor, a structured light array, a magnet, or an X-ray sensor. (paragraph 0214-0215)
With regards to claim 19, Whitman et al. US 2017/0011363 teaches the one or more processors are configured to schedule a pickup date for the container based on one or more of the characteristics of the recyclable material that are determined. (Information on the overall volume and weight of material generated as well as information on trends, such as increased waste or recycling volume at the end of the month, during the summer season, local holding capacity, regulations, delivery schedules, and the like may be used to optimize routing and logistics of pick up from a plurality of locations; paragraph 0256)
With regards to claim 20, Whitman et al. US 2017/0011363 teaches the one or more processors are configured to determine the type of the recyclable material within the container by calculating a density of the recyclable material based on an estimated volume of the recyclable material and an estimated weight of the recyclable material, and comparing the calculated density to a look-up table listing known material types and associated densities. (Paragraph 0262-0263)

Examiner's Note:
9. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
10.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Whitman et al. US 2017/0200135 teaches a method for transporting waste or recyclable material. 
	Gate et al. US 2014/0278630 teaches a system and method for waste material management. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        July 14, 2022